           Case 3:17-cv-00161-RCJ-WGC Document 49 Filed 07/08/20 Page 1 of 2



 1

 2

 3

 4

 5

 6
                                     UNITED STATES DISTRICT CCOURT
 7
                                             DISTRICT OF NEVADA
 8

 9
     GERALD VON TOBEL,                               )   Case No.: 3:17-CV-00161-RCJ-WGC
10                                                   )
                                                     )   ORDER ADOPTING AND ACCEPTING
11                            Plaintiff,             )   REPORT AND RECOMMENDATION OF
                                                     )   UNITED STATES MAGISTRATE JUDGE
12   vs.                                             )   (ECF NO. 46)
                                                     )
13
     ISIDRO BACA, et al,                             )
                                                     )
14                            Defendants.            )
                                                     )
15                                                   )
16

17          Before the Court is the Report and Recommendation of United States Magistrate Judge

18   William G. Cobb (ECF No. 46 1) entered on June 18, 2020, recommending that the Court grant
19
     and deny in part Defendants’ Motion for Summary Judgment (ECF No. 34). On June 24, 2020,
20
     in response to the Report and Recommendation (ECF No. 46) Plaintiff filed a Notice of Intent to
21

22
     Appeal (ECF No. 48).

23          This action was referred to Magistrate Judge Cobb under 28 U.S.C. § 636(b)(1)(B) and
24   Local Rule IB 1-4 of the Rules of Practice of the United States District Court for the District of
25
     Nevada.
26

27

28          1   Refers to Court’s docket number.



                                                          1
           Case 3:17-cv-00161-RCJ-WGC Document 49 Filed 07/08/20 Page 2 of 2



 1             The Court has conducted its de novo review in this case, has fully considered the
 2
     pleadings and memoranda of the parties including the parties’ objections to the Report and
 3
     Recommendation and other relevant matters to 28 U.S.C. § 636(b)(1)(B) and Local Rule IB 3-2.
 4

 5
               IT IS HEREBY ORDERED that United States Magistrate Judge Cobb’s Report and

 6   Recommendation (ECF No. 46), is ADOPTED and ACCEPTED.
 7             IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF
 8
     No. 34) is GRANTED and DENIED IN PART as follows:
 9
               IT IS FURTHER ORDERED that summary judgment is GRANTED as to Defendants
10

11   HANNAH and MANNING.

12             IT IS FURTHER ORDERED that the Clerk of the Court shall enter judgment
13
     accordingly as to Defendants HANNAH and MANNING.
14
               IT IS FURTHER ORDERED that summary judgment is GRANTED as to the official
15
     capacity claims against Defendants BROOKS and RAYMOND.
16

17             IT IS FURTHER ORDERED that the Clerk of the court shall enter judgment
18   accordingly as to Defendants BROOKS and RAYMOND with respect to the official capacity
19
     claims.
20
               IT IS FURTHER ORDERED that Defendants’ Motion for Summary Judgment (ECF
21

22   No. 34) is DENIED as to the individual capacity claims against Defendants BROOKS and

23   RAYMOND.
24
               IT IS SO ORDERED.
25
                                                        Dated this 8th day of July, 2020.
26

27
                                                        ROBERT C. JONES
28                                                      United States District Judge


                                                           2
